Citation Nr: 0909411	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by low back pain. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative arthritis of 
the left ankle.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected carpel tunnel syndrome of 
the left wrist.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a September 2005 rating decision, issued in October 2005, 
the RO, inter alia, denied service connection for nevi of the 
forehead and low back pain, and granted service connection 
for carpel tunnel syndrome of the left wrist and degenerative 
joint disease of the left ankle, at 10 percent disability 
ratings for each.    In May 2006, the Veteran perfected his 
appeal with regard to the denial of service connection for 
low back pain and the assigned initial disability ratings for 
his carpel tunnel syndrome of the left wrist and degenerative 
joint disease of the left ankle.  As such, these issues are 
before the Board.  

In a September 2007 rating decision, the RO, inter alia, 
confirmed and continued its denial of peripheral neuropathy 
of the right and left lower extremities.  In May 2008, the 
Veteran filed a notice of disagreement (NOD) to the denial of 
entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities.  

In February 2009, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of this transcript is associated with the 
record.   

The issues of entitlement to service connection for a 
disability manifested by low back pain and peripheral 
neuropathy of the right and left lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of 
the left ankle is manifested by moderate limitation of motion 
with pain throughout the range of motion.

2.  The Veteran's service-connected carpel tunnel syndrome of 
the left wrist is manifested by loss of grip strength and 
constant pain causing limitation of motion.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 20 percent initial disability rating for 
degenerative arthritis of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5271 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for 20 percent an initial disability rating for 
carpel tunnel syndrome of the left wrist have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124, 4.124a, 
Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the VA notice was provided to the 
Veteran in May 2005 and June 2007, before the September 2005 
and September 2007 rating decisions on appeal, respectively.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in April 2006.

In terms of the Veteran's claims for higher initial 
disability ratings for his carpel tunnel syndrome of the left 
wrist and degenerative joint disease of the left ankle, the 
Veteran is challenging the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's videoconference hearing transcript and lay 
statements have been associated with the record.  The Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was also afforded a VA medical examination in 
December 2007.  

The Board notes that the Veteran indicated at his 
videoconference hearing that he would be submitting 
additional medical records reflecting treatment for his left 
ankle.  The Board has not received any additional information 
regarding these records.  Based upon the evidence of record, 
however, the Veteran is being granted a 20 percent disability 
rating for his service-connected left ankle disability.  This 
is the maximum disability rating allowed under the Diagnostic 
Code pertaining to the Veteran's left ankle limitation of 
motion.  Therefore, the Board finds that a remand for 
additional treatment records is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initial rating - degenerative arthritis of the left ankle 

On the occasion of the aforementioned hearing on appeal, the 
Veteran contended that a higher disability rating should be 
assigned for his degenerative arthritis of the left ankle to 
reflect more accurately the severity of his symptomatology.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's left ankle disability is rated under Diagnostic 
Code 5271.  Diagnostic Code 5271 applies to limitation of 
motion of the ankle, and provides a 10 percent disability 
rating for symptomatology reflective of disabilities with 
moderate limitation of motion and a 20 percent disability 
rating for disabilities involving marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  According 
to Plate II of the Rating Schedule, normal dorsiflexion of 
the ankle is zero to 20 degrees and normal plantar flexion is 
zero to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.

At a May 2005 VA examination, the Veteran reported that he 
had sustained multiple sprains of the left ankle over many 
years, and that it was painful and would swell with use.  The 
examiner noted that an April 2002 computed tomography (CT) 
scan showed a large subchondral osteochondral defect in the 
calcaneus and osteochondritic lesions with loose bodies.  A 
procedure was carried out to stimulate the regrowth of the 
tissue to fill the osteochondral defect, but it was 
unsuccessful.  At the time of the examination, the Veteran 
had a rather unpredictable nature in the left ankle with no 
particular aggravating factors, other than running.  He had 
pain about three days a week in the lateral aspect of the 
ankle.  Frequently, he had to sit down and take his weight 
off of it.  He also had some pain in the anterior heel pad on 
the left, was found to have small spurs in that area, and was 
diagnosed with plantar fasciitis.  In April 2002, the 
operating podiatrist found lateral ligament damage in the 
ankle.  Upon examination, it was noted that there was some 
widening of the Veteran's left ankle.  There was tenderness 
over the lateral malleolus on the left and on the anterior 
heel pad to palpation.  Repeated toe stands caused pain after 
three toe stands.  His gait was normal.  There was excessive 
valgus on the left on weightbearing of 12 degrees, and there 
was pulling on the midline on standing.  Passive range of 
motion was limited on the left to dorsiflexion to 10 degrees 
and plantar flexion to 40 degrees passively.  There was pain 
on the left with repetitive peroneal tendon testing, and pain 
on passive inversion of the left ankle.  The examiner noted 
that it was probable that the Veteran would continue to have 
pain and lack of range of motion due to the substantiated 
history of subchondral, osteochondral defects and 
osteroarthritis, and that this would probably be aggravated 
by prolonged standing, running, climbing and prolonged 
walking.  The diagnosis was degenerative joint disease of the 
left ankle with pain and limited range of motion.  

At a December 2007 VA examination, the Veteran reported 
intermittent pain to the lateral malleolus, with flare-ups 
three times per week, lasting anywhere from one to 48 hours, 
depending on the activity.  Upon examination, there was 
guarding and discomfort throughout, and tenderness on the 
medial malleolus.  Dorsiflexion was to 5 degrees and plantar 
flexion was to 40 degrees, with eversion and inversion 
strength at 5/5.  On repetitive range of motion testing, 
there was pain on motion but no redness, warmth, edema or 
deformity.  The examiner noted that there was no discomfort 
or difficulty with range of motion testing nor effusion, 
edema, erythema, tenderness, palpable deformities or 
instability, except as noted.  Imaging studies revealed 
minimal spurring noted at the anterior malleolus and 
calcaneal enthesophytes present at the plantar fascia 
insertion, the finding was suggestive of osteochondritis 
dissecans of the medial talar dome.  The examination was 
otherwise unremarkable.  The examiner diagnosed degenerative 
arthritis of the left ankle.  Regarding the DeLuca 
provisions, the examiner concluded that additional limitation 
due to flare-ups could not be determined without resorting to 
mere speculation.

The Board notes that the Veteran's left ankle disability is 
currently rated at a 10 percent disability rating under 
Diagnostic Code 5271, reflecting a moderate limitation of 
motion of the ankle.  The words "moderate" or "marked" are 
not defined in Diagnostic Code 5271.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.  The May 2005 VA examiner noted that 
it was probable that the Veteran would continue to have pain 
and lack of range of motion due to the substantiated history 
of subchondral, osteochondral defects and osteroarthritis.  
While the Veteran's most recent examination shows that he had 
almost full range of motion in plantar flexion, and was very 
limited in dorsiflexion reflecting a moderate limitation of 
motion, the tenets of DeLuca require VA to consider a higher 
disability rating because of additional impairment due to 
such factors as pain.  The examiner noted that the Veteran 
had pain on motion with repetitive use.  In addition, at this 
hearing, the Veteran indicated that he has pain, swelling and 
locking of the left ankle during flare-ups.  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment due to such factors as 
pain.  In fact, 38 C.F.R. 
§ 4.40 states that pain on use is evidence of a seriously 
disabled joint.  As such, the Board finds that the 
symptomatology of the Veteran's left ankle disability 
warrants a 20 percent disability rating based on 
considerations of functional loss due to pain beyond that 
reflected on range of motion measurements.  See 38 C.F.R. § 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-07. 

The Board has considered whether rating the Veteran's left 
ankle disability under other Diagnostic Codes would provide 
the Veteran with a rating in excess of 20 percent for his 
left ankle disability; however, the only Diagnostic Code 
pertaining to disabilities of the ankle which provides a 
higher disability rating pertains to ankylosis of the ankle.  
There is no evidence of this in the record.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
20 percent disability rating for his service-connected left 
ankle disability.  Fenderson, supra.

There is no evidence of record that the Veteran's service-
connected left ankle disability causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  

Initial rating - carpal tunnel syndrome of the left wrist

On the occasion of the aforementioned hearing on appeal, the 
Veteran contended that a higher disability rating should be 
assigned for his carpal tunnel syndrome of the left wrist to 
reflect more accurately the severity of his symptomatology.  
He asserted that he had constant pain in his wrist.

The Veteran's left carpal tunnel syndrome is rated at a 10 
percent disability rating under Diagnostic Code 8515, which 
pertains to paralysis of the median nerve, and therefore 
neuritis and neuralgia of that nerve.  Under Diagnostic Code 
8515, mild incomplete paralysis is rated 10 percent 
disabling, moderate incomplete paralysis is rated 20 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

At his May 2005 VA examination, the Veteran reported that he 
had a left wrist ganglion on the superior side of the wrist 
on the left which was needled in 1998 and resolved, but the 
pain inside the joint persisted, and seemed to be aggravated 
by computer work.  He indicated that he lost some strength in 
his hands, dropping ordinary things on some days.  He noted 
numbness in the thumb and pain mainly in the wrist joint and 
at the base of the thumb.  Upon examination, his left hand 
and wrist were normal, except for the weak thumb in 
opposition, which the examiner felt was a possible 
manifestation of carpal tunnel syndrome.  Nerve conduction 
studies revealed mild left distal median motor and sensory 
neuropathy.  The assessment was mild left carpel tunnel 
syndrome.

At his December 2007 VA examination, the Veteran reported 
constant left wrist pain rated at 6/10, and that he had 
flare-ups four times per week, lasting one hour at a time.  
He denied any current treatment, paresthesia, or dysthesia.  
Specific nerves by history were the left upper extremity 
median nerve.  Upon examination, the Veteran's left wrist was 
tender to palpation over the volar aspect with guarding.  
Dorsiflexion and palmar flexion were limited by pain to 40 
degrees, and radial and ulnar deviation were limited by pain 
to 20 degrees.  Phalen's and Tinel's were negative 
bilaterally.  There was no sensory or motor impairment on the 
left upper extremity and no paralysis, neuritis or neuralgia.  
The assessment was carpel tunnel syndrome of the left wrist. 

At his hearing, the Veteran indicated that he had pain at 
rest at a level of 6/10, that the pain increased tremendously 
after use and that the pain was accompanied by swelling.  He 
also testified that he has lost grip strength in his left 
wrist and hand and that he dropped things.  The December 2007 
VA examination report shows that the Veteran's left wrist 
pain limits his range of motion.  For VA purposes, normal 
dorsiflexion of the wrist is from 0 to 70 degrees, and normal 
palmar flexion is from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal 
radial deviation is from 0 to 20 degrees. 38 C.F.R. § 4.71, 
Plate I (2008).  The Veteran's left wrist pain results in 
dorsiflexion and palmar flexion being limited to 40 degrees, 
and radial and ulnar deviation being limited to 20 degrees.  

Resolving doubt in the Veteran's favor, the symptoms of the 
Veteran's left wrist carpal tunnel syndrome of his left wrist 
warrants a 20 percent disability rating, taking into account 
the pain, swelling and weakness and factoring in the 
provisions of 38 C.F.R. § 4.124.  In this regard, the Board 
finds that the Veteran's symptoms more nearly approximate the 
criteria for a 20 percent disability rating under Diagnostic 
Code 8515, in light of the provisions of 38 C.F.R. § 4.124.

The Board has considered whether rating the Veteran's left 
wrist carpal tunnel syndrome under other Diagnostic Codes 
would provide the Veteran with a rating in excess of 20 
percent for his left wrist disability; however, the only 
Diagnostic Code pertaining to disabilities of the wrist which 
provides a higher disability rating pertains to ankylosis of 
the wrist.  There is no evidence of this in the record.  
38 C.F.R. § 4.71a, Diagnostic Codes 5214 (2008).  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
20 percent disability rating for his service-connected left 
wrist disability.  Fenderson, supra.

There is no evidence of record that the Veteran's service-
connected carpal tunnel syndrome of the left wrist causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  




ORDER

A disability rating of 20 percent for degenerative arthritis 
of the left ankle is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A disability rating of 20 percent for carpel tunnel syndrome 
of the left wrist is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.


REMAND

The Board notes that the Veteran filed a notice of 
disagreement (NOD) with the denial of entitlement to service 
connection for left and right lower extremity peripheral 
neuropathy, adjudicated in the September 2007 rating 
decision.  The Board finds that the NOD filed by the Veteran 
was timely filed with the agency of original jurisdiction.  
See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2008).  
However, as it does not appear that the AOJ ever issued a 
statement of the case with regard to these issues, the Board 
is required to remand the issues to the AOJ for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  After the AOJ issues a statement of the case, 
then if, and only if, the Veteran timely files a VA Form 9, 
Substantive Appeal, or other correspondence containing the 
necessary information, these issues may be returned to the 
Board for adjudication.

With regard to the Veteran's claims for entitlement to 
service connection for a disability manifested by low back 
pain, at his hearing, the Veteran indicated that he had seen 
Dr. Lee for his back and that she referred him to Dr. Durbas.  
He indicated that he would be submitting an opinion by Dr. 
Durbas in which the doctor linked his current back condition 
to the repetitive movement required during the Veteran's 
active duty in the postal department.  The Veteran has not 
submitted these records.  The Board finds that, in order to 
fulfill the duty to assist, the AOJ should attempt to obtain 
the treatment records from Drs. Lee and Durbas and the 
opinion from Dr. Durbas.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a statement of the 
case addressing the Veteran's appeal of 
the denial of entitlement to service 
connection for peripheral neuropathy of 
the right and left lower extremities, as 
secondary to service-connected diabetes 
mellitus.  The AOJ should inform the 
Veteran that in order to complete the 
appellate process for these matters, he 
should submit a timely substantive appeal 
to the AOJ.  If the Veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should it be returned 
to the Board.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his back condition.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  In particular, the AOJ should 
attempt to obtain treatment records from 
Drs. Lee and and Durbas and the opinion 
from Dr. Durbas.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for a back condition.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


